DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer, amendment, and response filed on 02/04/2022.
Claims 21, 28, and 35 have been amended.
Claims 21-40 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 02/04/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 21-40 are allowed.  









Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes an optimizing system for reducing the amount of fraudulent traffic to enhance targeted content delivery.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). 
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 09/03/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Scott, Samuel. The Alleged $7.5 Billion Fraud in Online Advertising.  (June 22nd, 2015).  Retrieved online 31 December 2020.  https://moz.com/blog/online-advertising-fraud
Brett Stone-Gross et al. Understanding Fraudulent Activities in Online Ad Exchanges. (11/02/2011).  Retrieved online 31 December 2020.  http://conferences.sigcomm.org/imc/2011/docs/p279.pdf
“Online advertisements (ads) provide a powerful mechanism for advertisers to effectively target Web users. Ads can be customized based on a user’s browsing behavior, geographic location, and personal interests. There is currently a multi-billion dollar market for online advertising, which generates the primary revenue for some of the most popular websites on the Internet. In order to meet the immense market demand, and to manage the complex relationships between advertisers and publishers (i.e., the websites hosting the ads), marketplaces known as “ad exchanges” are employed. These exchanges allow publishers (sellers of ad space) and advertisers (buyers of this ad space) to dynamically broker traffic through ad networks to efficiently maximize profits for all parties. Unfortunately, the complexities of these systems invite a considerable amount of abuse from cybercriminals, who profit at the expense of the advertisers.”
Alexey Reznichenko.  “PRIVATE-BY-DESIGN ADVERTISING AND ANALYTICS: FROM THEORY TO PRACTICE.” (June 16, 2014).  Retrieved online 01/12/2022. https://www.mpi-sws.org/tr/2014-005.pdf






Foreign Art:
PRADHAN et al. (EP 1253539 A2) discloses, “A mobile telephone (10), an advertiser, broadcasts an advertisement over a wireless short range piconet link to another mobile telephone (12), a consumer. The advertisement is broadcast with a predetermined set of classification tags and the consumer phone (12) has a filter set to accept only certain advertisements. When an advertisement of interest is received by the consumer phone (12) it requests further details automatically via the piconet link and the advertiser phone (10) provides then automatically via the piconet link. When the consumer wishes to reply to the advertisement they contact the advertiser phone (10), or an advertiser device, via a long range cellular link (16). An ASP advertisement broker (48) is interposed between the advertiser phone (10) and the consumer phone (12) for the long range telecommunication link.
ANDERSON, JOHN. “DATA MINING FOR SPECIFYING REACTION OF ONLINE USER TO BROADCAST MESSAGE.” (JP 2012/108916 A)
NAGAO, TSUKASA. (JP 2009/015593 A).  “To provide a system for disclosing advertisements drawing high attention from a browsing person, and bringing high advertising effects and advertisements which are little different from the impressions of actual merchandise. This advertisement disclosure system is configured by connecting a server 1 to which advertisements are requested from a client, and which manages and discloses advertisements for registered registration merchandise and an advertisement provider terminal 3 for providing the advertisements to the server and a browsing person's terminal 4 for enabling a browser to browse advertisements managed by the server.  The server 1 is provided with a reception means 12 for receiving advertisements provided from the advertisement provider terminal 3; a disclosure means 13 for disclosing advertisements in response to a request from the browsing person's terminal; an evaluation requesting means 14 for requesting the evaluation of advertisements to the browsing person's terminal; an evaluation determination means 15 for tabulating evaluation, and for determining general evaluation; a working means 17 for working advertisements based on the determined evaluation; and a reward determination means 18 for determining a reward for an advertisement provider in response to the determined general evaluation.”


James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)